Citation Nr: 1737662	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-10 207A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 2015, for the award of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and a neurocognitive disorder (hereinafter cerebellar degeneration).

2.  Entitlement to service connection for peripheral vestibular disorder (claimed as vertigo).

3.  Entitlement to an effective date prior to January 23, 2015, for award of entitlement to special monthly compensation (SMC).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 23, 2015.  



ORDER

An effective date of January 31, 2011, for the award of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and a neurocognitive disorder is granted.  

Service connection for peripheral vestibular disorder (claimed as vertigo) is granted.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a bilateral leg disorder was received on January 31, 2011.  

2.  The Agency of Original Jurisdiction (AOJ) denied the service connection claims a bilateral leg disorder and vertigo in a November 2011 rating decision.  

3.  In February and October 2012, the Veteran submitted additional relevant service department records-including relevant service treatment records-which existed but were not previously considered by the AOJ at the time of the November 2011 rating decision.  

4.  In light of the Veteran's February and October 2012 submission of additional service department records that existed but were not previously considered by VA at the time of the November 2011 rating decision, the November 2011 rating decision never became final, and the Veteran has continuously prosecuted those claims since that time.  

5.  By resolving all reasonable doubt in his favor, the evidence demonstrates that the Veteran's vertigo is secondary to his service-connected cerebellar degeneration.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date of January 31, 2011, for the award of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and a neurocognitive disorder, have been met in this case.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).  

2.  The criteria for establishing service connection for vertigo as secondary to service-connected cerebellar degeneration have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from November 1964 to October 1966, and from January 1967 to December 1986.  

The Board finds that an earlier effective date for the award of service connection for cerebellar degeneration with a neurocognitive disorder, and service connection for vertigo are warranted based on the evidence of record at this time.  This issues of entitlement to TDIU and an earlier effective date for award of entitlement to SMC, both as prior to January 23, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Veteran initially filed several claims on January 31, 2011, including a bilateral leg disorder claim, mental condition, TBI and a peripheral vestibular disorder (vertigo).  In a November 2011 rating decision, the AOJ granted service connection for PTSD (mental condition) and denied everything except TDIU, which was denied in a January 2012 rating decision.  At the time of the November 2011 rating decision, the AOJ had associated a May 2011 Formal Finding of Unavailability with respect to the complete copy of the Veteran's service treatment records.  

In February and October 2012, the Veteran submitted relevant service department records-including copies of his service treatment records which demonstrate treatment for dizzy spells in September 1970-that existed but were not previously considered by VA in November 2011, as well as private treatment records.   The AOJ took no action with respect to the submission of these documents.  

The Board finds that the Veteran's February and October 2012 submission of relevant service department records required VA to reconsider the claims denied in the November 2011 rating decision.  See 38 C.F.R. § 3.156(c).  Accordingly, the Board finds the claim on appeal is the January 2011 claim.   

In the January 2017 rating decision, the AOJ awarded service connection for cerebellar degeneration with a neurocognitive disorder and evaluated the cerebellar degeneration as bilateral loss of use of the lower extremities under Diagnostic Code 5110, and evaluated the neurocognitive disorder with the Veteran's previously service-connected PTSD with depressive disorder under Diagnostic Code 9411.  The AOJ assigned the two disabilities-cerebellar degeneration with loss of use of the bilateral lower extremities (claimed as bilateral leg condition, weak bones causing falls, and vertigo) and PTSD with depressive and neurocognitive disorders-as 100 percent disabling under Diagnostic Codes 5110 and 9411, respectively, effective January 23, 2015.  

The Board reflects that the AOJ's award of service connection for cerebellar degeneration appears to be a culmination of his bilateral leg disorder claim that was received on January 31, 2011, particularly in light of the AOJ's parenthetical of "claimed as a bilateral leg condition" in the award of service connection in the January 2017 rating decision.  

Therefore, based on the above discussion finding that the November 2011 rating decision is the rating decision on appeal, the Board assigns the date of January 31, 2011, for the award of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities and a neurocognitive disorder.  See 38 C.F.R. §§3.102, 3.156(c).  


With respect to the vertigo claim, it appears that the AOJ may have already implicitly awarded service connection for vertigo in the January 2017 rating decision-awarding service connection for cerebellar degeneration "(claimed as bilateral leg condition, weak bones causing falls, and vertigo)" (Emphasis added).  However, the AOJ confusingly denied the service connection claim for the peripheral vestibular disorder claimed as vertigo in the January 2017 supplemental statement of the case issued in conjunction with the January 2017 rating decision.  Thus, insofar as the vertigo claim has been recertified to the Board despite appearing to have been implicitly awarded by the AOJ, the Board will take jurisdiction over that claim at this time and will make the award of service connection for a peripheral vestibular disorder (claimed as vertigo) explicit at this time.  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

VA obtained medical opinions regarding the Veteran's peripheral vestibular disorder in September 2011, May 2017, and July 2017.  The May 2017 VA medical opinion only addresses direct service connection and is therefore not probative as it is not responsive to the Veteran's contentions.  

The September 2011 opinion only addressed the Veteran's hearing loss and tinnitus disabilities.  

Finally, the July 2017 examiner opined that it was less likely than not that the Veteran's peripheral vestibular disorder is proximately due to or the result of his cerebellar degeneration, but then said that it is at least as likely as not that the Veteran's balance issues are related to the cerebellar condition.  Although the July 2017 examiner initially stated that the Veteran's peripheral vestibular disorder was less likely than not proximately due to or a result of his cerebellar degeneration - the examiner ultimately concluded that the Veteran's that it was at least as likely as not that his peripheral vestibular disorder/balance issues were the result of his cerebellar degeneration.  

Although it is not entirely clear, it appears that the July 2017 VA examiner related the Veteran's balance issues to his service-connected cerebellar degeneration disorder.  Therefore, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's peripheral vestibular disorder was proximately due to or the result of his service-connected cerebellar degeneration disability.  Accordingly, the Board finds that service connection for peripheral vestibular disorder (claimed as vertigo) is warranted.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

Any determination as to entitlement to TDIU and an earlier effective date for an award of SMC, both prior to January 23, 2015, would be premature at this stage as both of those issues are intertwined with the evaluation of the cerebellar degeneration and vertigo disabilities, which the AOJ need to address in the first instance.  Thus, the Board must remand so that the AOJ can assign a rating for the earlier period for the cerebellar degeneration disability and readjudicate the TDIU and SMC issues.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning a disability rating for the earlier period for the cerebellar degeneration disorder, the AOJ should readjudicate the Veteran's claims of entitlement to TDIU and SMC prior to January 23, 2015.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Rudy S. Melton, Agent
Department of Veterans Affairs


